Citation Nr: 0739500	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to July 
1984, with 5 years and 8 months prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

Hypertension was not manifested in service or within a year 
of separation from service, and it is not causally related to 
service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 
2007, the AOJ sent a letter to the veteran providing notice 
of the disability rating and effective date regulations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the April 2007 notice letter post-dated the initial 
adjudication, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
VA examination.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as hypertension, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm) or 
greater, or systolic blood pressure that is predominantly 160 
mm or greater with a diastolic blood pressure of less than 90 
mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101(Note 1) (2006).

Service medical records report findings of elevated blood 
pressure, but no diagnosis of hypertension.  The October 1975 
entrance examination record reports that the veteran's blood 
pressure was 136/80.  Treatment records dating in October 
1976, January 1978, and March 1980 report elevated blood 
pressure readings, but the records do not report any 
diagnosis, treatment, or evaluation for the elevated 
readings, and the records suggest that the elevated readings 
were due to other conditions.  See October 1976 (severe cough 
and chest pain/ worried about cancer), January 1978 
(contusion to right hand, status-post bone graft), and March 
1980 (groin pain) treatment records.  Normal readings are 
reported in January and June 1979, August 1981, and September 
1983.  

A February 1979 medical record reports that the veteran had 
been hospitalized and that high blood pressure readings were 
recorded while the veteran was hospitalized.  The record 
indicates that the veteran's blood pressure was 136/78 on 
discharge.  The veteran's blood pressure was monitored for 5 
days after discharge, resulting in a blood pressure average 
of 137/84.  The record notes the examiner's finding that the 
veteran required no medication for his blood pressure.  
Subsequent treatment records in June 1979 and August 1981 
also report normal blood pressure readings, and the October 
1981 re-enlistment examination record reports that the 
veteran's blood pressure had been normal since the last 
episode of elevated blood pressure.  

May 1984 records indicate that a 5-day blood pressure check 
was performed to rule out hypertension after an elevated 
blood pressure reading of 140/96 during the May 1984 
separation examination.  The records indicate that the 
average blood pressure was within normal limits (137/84).  
Service medical records also indicate normal readings on day 
6 and 7.  May 1984 treatment note that the veteran's blood 
pressure did not require treatment, but the veteran was 
advised to reduce his salt intake and continue a regular 
exercise program.  

Post-service medical records report the veteran's history of 
hypertension since approximately 1989, 5 years after 
separation from service.  See May 1997 private treatment 
record.  A December 2005 VA examination record reports the 
examiner's opinion that it was less likely than not that the 
veteran's hypertension was related to service.  The examiner 
stated that although service medical records showed 5-day 
readings, the records indicated that the average was within 
normal limits.  

The Board finds that the evidence does not warrant service 
connection for hypertension.  The service medical records do 
not indicate that the elevated readings were indicators of 
chronic high blood pressure; instead, the elevated readings 
seem to be acute and transitory episodes.  Although the 
service medical records report several elevated blood 
pressure readings, treatment records dating subsequent to 
these readings, including the 5-day readings in February 1979 
and May 1984, report normal blood pressure, and the records 
do not report any findings of hypertension or the need of 
medication to control the veteran's blood pressure.  
Additionally, the evidence indicates that the veteran was not 
diagnosed with hypertension until approximately 5 years after 
separation from service.  Based on the VA examiner's negative 
nexus opinion, the lack of evidence of chronically elevated 
blood pressure in service, and the length of time between 
separation and the initial diagnosis, the Board finds that 
service connection must be denied.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


